
	
		I
		111th CONGRESS
		1st Session
		H. R. 2676
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2009
			Mr. Cardoza
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend chapter 3 of title 31, United States Code, to
		  provide for an Assistant Secretary of the Treasury for Community Financial
		  Institutions and an Office of Ombudsman for Community Financial Institutions,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Administrative Support and Oversight for Community
			 Financial Institutions Act of 2009.
		2.Assistant
			 Secretary for Community Financial Institutions
			(a)EstablishedThe 1st sentence of section 301(e) of title
			 31, United States Code, is amended—
				(1)by striking
			 10 and inserting 11; and
				(2)by inserting
			 , 1 of whom shall be designated by the President as the Assistant
			 Secretary for Community Financial Institutions before the period at the
			 end.
				(b)Additional
			 dutiesSubchapter I of chapter 3 of title 31, United States Code,
			 is amended by inserting after section 301 the following new section:
				
					301A.Assistant
				Secretary for Community Financial Institutions
						(a)In
				generalIn addition to other
				duties and powers prescribed the Secretary, the Assistant Secretary for
				Community Financial Institutions designated under section 301(e) shall—
							(1)advise the
				Secretary on the impact of policies and regulations of the Department on
				community financial institutions; and
							(2)provide guidance to
				the Secretary to ensure that the policies and regulations of the Department
				strengthen community financial
				institutions.
							.
			(c)Clerical
			 amendmentThe table of
			 sections for subchapter I of chapter 3 of title 31, United States Code, is
			 amended by inserting after the item relating to section 301 the following new
			 item:
				
					
						301A. Assistant Secretary for Community
				Financial
				Institutions.
					
					.
			3.Office of
			 Ombudsman for Community Financial InstitutionsSection 301A of title 31, United States Code
			 (as added by section 2), is amended by adding at the end the following new
			 subsections:
			
				(b)Office of
				Ombudsman for Community Financial Institutions
					(1)EstablishmentThe Secretary of Treasury shall establish
				an Office of Ombudsman for Community Financial Institutions (hereafter in this
				subsection referred to as the Ombudsman Office), the head of
				which shall be the Assistant Secretary for Community Financial
				Institutions.
					(2)FunctionsThe functions of the Assistant Secretary
				for Community Financial Institutions as the head of the Ombudsman Office shall
				be to provide assistance to and answer questions from community financial
				institutions regarding policies of the Secretary and their effects on community
				financial institutions.
					(3)Additional
				functions relating to TARP and P–PIPThe Assistant Secretary for Community
				Financial Institutions as the head of the Ombudsman Office shall also provide
				assistance to community financial institutions regarding—
						(A)applications and
				the application process for Troubled Asset Relief Program funds;
						(B)sales of assets to or purchase of assets
				from the Public-Private Investment Program for Legacy Assets established by the
				Secretary of the Treasury, in conjunction with the Board of Governors of the
				Federal Reserve System and the Federal Deposit Insurance Corporation;
						(C)status of pending applications for Troubled
				Asset Relief Program funds or sales to or purchases from the Public-Private
				Investment Program for Legacy Assets; and
						(D)compliance with regulations associated with
				acceptance of Troubled Asset Relief Program funds or sales to or purchases from
				the Public-Private Investment Program for Legacy Assets.
						(E)Toll-free
				telephone numbersThe Assistant Secretary shall establish and
				maintain toll-free telephone assistance phone numbers as follows:
							(i)A
				telephone number shall be made available for community financial institution
				general inquiries 8 hours a day and 7 days a week.
							(ii)A
				telephone number shall be made available for community financial institution
				inquiries about the Troubled Asset Relief Program 8 hours a day and 7 days a
				week.
							.
		
